Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 25, 2017

                                    No. 04-17-00666-CV

                  IN THE INTEREST OF R.M.P., ET AL CHILDREN,

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-PA-00286
                      Honorable John D. Gabriel, Jr., Judge Presiding


                                   ORDER

      Judith A. Stewart’s notification of late record is hereby GRANTED. Time is extended to
October 31, 2017.




                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of October, 2017.


                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court